DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/543,962 filed 08/19/2019.

Claims Status
2.	This office action is based upon claims received on 08/19/2019, which replace all prior submitted versions of the claims.
-Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
5.	The Examiner contends that the drawings submitted on 08/19/2019 are acceptable for examination proceedings.

Information Disclosure Statement


Claim Interpretation
7.            The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or “module” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or “module” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or “module” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step” or “module”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step” or “module”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step” or “module”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “module”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: auto-detection module for (i.e. auto-detection module for finding, auto-detection module for extracting, auto-detection module for comparing, auto-detection module for associating) as in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 6 & ¶0047-P0053, ¶0079-0082 – Examiner notes that the “auto-detection module for” performing the claimed functions as identified in ¶0025 of specification, with the functions further described in the specification including FIG. 18 & ¶0078, is being interpreted to cover the corresponding structure described in the referenced sections of the specification, inclusive of the Hardware Circuitry 100, Splitter 90, the Processing Subsystem 110 with Auto-detection Algorithm 112, User device 120.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Allowable Subject Matter
8.	Claims 1-14, are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction with other noted and recited Claim 1 limitations:  
finding a location of activity within said multiple CPRI basic frames; extracting a candidate antenna signal from said multiple CPRI basic frames starting from said location using a set of mapping parameters used in a standard antenna signal; comparing a candidate frequency content of said candidate antenna signal to a standard frequency content of said standard antenna signal to derive a validity score; associating said set of mapping parameters of said standard antenna signal to said observed mapping if said validity score meets predetermined conditions.

For Claim 12, in conjunction with other noted and recited Claim 12 limitations:  
finding a location of activity within multiple CPRI basic frames; extracting a candidate antenna signal from said multiple CPRI basic frames starting from said location using a set of mapping parameters used in a standard antenna signal; comparing a candidate frequency content of said candidate antenna signal to a standard frequency content of said standard antenna signal to derive a validity score; associating said set of mapping parameters of said standard antenna signal to an observed mapping if said validity score meets predetermined conditions.

For Claim 13, in conjunction with other noted and recited Claim 13 limitations:
finding a location of activity within said multiple CPRI basic frames; extracting a candidate antenna signal from said multiple CPRI basic frames starting from said location using a set of mapping parameters used in a standard antenna signal; comparing a candidate frequency content of said candidate antenna signal to a standard frequency content of said standard antenna signal to derive a validity score; associating said set of mapping parameters of said standard antenna signal to said observed mapping if said validity score meets predetermined conditions.

For Claim 14, in conjunction with other noted and recited Claim 14 limitations:
find a location of activity within said multiple CPRI basic frames; extract a candidate antenna signal from said multiple CPRI basic frames starting from said location using a set of mapping parameters used in a standard antenna signal; compare a candidate frequency content of said candidate antenna signal to a standard frequency content of said standard antenna signal to derive a validity score;   associate said set of mapping parameters of said standard antenna signal to said observed mapping if said validity score meets predetermined conditions

9.	The closest prior art found, is as follows:
(a) Gravely et. al (US-20140198684-A1), which is directed generally to telecommunications systems and more particularly to characterizing digital data communicated between certain points in a telecommunication system, and discloses: 
A system which can identify the overall digital format of data on a communication link via which physical layer data from one or more cells is communicated, via discovery operations including identifying some or all of the cells communicating via the communication link 107 and data associated with the cells (FIG. 1 & ¶43-44);
A system which can perform a search on a forward link transferring UMTS data using a set of possible parameters where the exact parameters are not known, such as a system compliant with the CPRI protocol, and extract or determine IQ signals based on the set of possible values, and correlate extracted I/Q with a template for UMTS, and identify some or all of the downlink AxCs on the forward CPRI links of the UMTS link (¶0045-0047);
A system which can examine spectral characteristics of a signal and compare the spectral characteristics to a spectral mask of the air standard (¶0051);

(b) Hannan et al (US-20180070254-A1), which is directed generally to techniques to monitor and manage interference via intercepting baseband IQ data at a tester coupled between the remote radio head and the baseband unit, and discloses: 
A PIM tester that captures uplink CPRI frames and IS configured to extract the uplink baseband IQ data from the AxCs included in the uplink CPRI frames and process that baseband IQ data to determine various spectral and PIM estimations and metrics (¶0033, ¶0071-¶0093).

(c) Garcia (US-20150281983-A1), which is directed generally to Passive monitoring systems for communications between transmitters in cellular telephone systems, used by operational support system providers to monitor the traffic and content of the communications on such transmitters, such as to determine the operational parameters of a communication system between an REC and an RE that utilizes a CPRI data link, and discloses: 
A process where parameters needed to monitor testing assumptions about the structure of the LTE frames  which can be deduced from the CPRI frame control data and which have corresponding values in the LTE frame sub-carrier and slot structure are used a later trial and error phase are extracted (FIG. 10 & ¶0059);
A trial and error process where data from CPRI frames with partially deduced parameters are located and demodulated assuming an LTE configuration and contents of one or more known field values in the generated LTE frame are tested for consistency with the LTE model to determine the remaining structure (FIG. 11 & ¶0060);
Where  parameters associated with an assumed LTE configuration are utilized to locate useful samples of a symbol on which FFT’s are performed to determine FFT values for sub-carriers in the LTE model, and determining consistency based upon an LTE system having the assumed LTE parameters (¶0064).

(d) Lee et. al (US-20190370678-A1), which is directed generally to an electromagnetic (EM) sensor which includes a front-end module that generates an electromagnetic signal and compares the electromagnetic signal with a first reference signal and a second reference signal, to determine whether the electromagnetic signal is a valid signal, and discloses: 
An EM sensor that receives an electromagnetic wave and generate an electromagnetic signal from the electromagnetic wave, and compare an envelope of the electromagnetic signal with a first envelope of a first reference signal and a second envelope of a second reference signal, and may compare the calculated envelope ratio with a predetermined threshold value, and may determine the validity of the electromagnetic signal  (Fig. 12 ¶0070-¶0073).

(e) Pieroni et. al (US-20180217265-A1), which is directed generally to GNSS repeater utilizing RF signals formatted into a CPRI frame and then transported over a fiber optic communication channel to an indoor head end unit, and discloses:
An indoor head end unit which extracts the timestamp, digitized RF signal from the common public radio interface frame and outputs reconstructed RF to one or more base transceiver station (BTS) and a precision time protocol (PTP) grand master (¶0020)

(f) Xu et. al. (US-20160277964-A1), which is directed generally to methods and systems for data communications, and more particularly to Common Public Radio Interface ( CPRI) data communications, and discloses:
A CPRI multiplexer receiving a first downlink CPRI data stream comprising first downlink CPRI frames and extracts the control words and the IQ data from the hyperframes comprised in the first downlink CPRI data stream and processes at least some of the control words (¶0092) .

10.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Citations of Pertinent Prior Art 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Shor et. al. (US-20170171088-A1) entitled: "SYSTEM AND METHOD FOR AUTOMATIC LOAD ADAPTIVE ANTENNA CARRIER BANDWIDTH DYNAMIC RECONFIGURATION IN RADIO BASE STATION SYSTEM".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Aug 09, 2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414